Citation Nr: 0119279	
Decision Date: 07/25/01    Archive Date: 07/31/01

DOCKET NO.  00-09 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Buffalo, New York



THE ISSUE

Entitlement to an increased rating for lumbosacral strain, 
status post L3-L4 laminectomy, currently evaluated as 40 
percent disabling.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

R.P. Harris, Counsel



INTRODUCTION

The appellant had active service from October 1972 to October 
1974.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from 1999 and 2000 rating decisions by the 
Buffalo, New York, Regional Office (RO), which in effect 
increased an evaluation for lumbosacral strain (reclassified 
as lumbosacral strain, status post L3-L4 laminectomy) from 
noncompensable to 40 percent, effective September 1, 1999 
(following termination of a temporary convalescent rating).  
In response to a May 2001 hearing clarification letter sent 
by the Board's administrative staff, appellant indicated in 
writing that he did not want a hearing.  See June 2001 
written responses from appellant.  

Although in June 2001, appellant submitted to the Board 
additional private medical records without a waiver of agency 
of original jurisdiction consideration, the Board will 
consider said evidence, since the Board's award herein of the 
maximum schedular evaluation assignable for his service-
connected low back disability under applicable Diagnostic 
Codes will not be prejudicial.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  


FINDINGS OF FACT

1.  The appellant's service-connected lumbosacral strain, 
status post L3-L4 laminectomy, is manifested primarily by 
severely restricted overall back motion, only "1+" deep 
tendon reflexes at the ankles, and sensory diminishment 
involving the entire aspect of the lower extremities, 
accompanied by severe dysesthetic back and lower extremities 
pain.

2.  Appellant requires substantial narcotic analgesic 
medication on a daily basis for his back symptomatology.  
Recent diagnostic studies show significant lumbar discogenic 
disease, including disc herniation.  He is currently employed 
full-time as a postmaster, despite limitations of activities 
associated with said disability.  

3.  It is reasonable to characterize the service-connected 
low back disability as more nearly approximating pronounced 
intervertebral disc syndrome.  

4.  The service-connected low back disability does not result 
in marked interference with employment or frequent periods of 
hospitalization as to render the regular schedular standards 
impractical.  


CONCLUSION OF LAW

The criteria for an increased evaluation of 60 percent, but 
no more, for appellant's service-connected lumbosacral 
strain, status post L3-L4 laminectomy, have been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.102, 
3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, 
Codes 5292, 5293, 5295 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

After reviewing the record, the Board is satisfied that all 
relevant facts have been properly developed and no useful 
purpose would be served by remanding the case with directions 
to provide further assistance to the appellant, particularly 
in light of the Board's allowance herein of the maximum 
schedular evaluation assignable for his service-connected low 
back disability under applicable Diagnostic Codes.  A 
comprehensive medical history and detailed findings with 
respect to the service-connected low back disability issue on 
appeal over the years are documented in the medical evidence.  
The service medical and post-service clinical records 
adequately detail the circumstances and nature of the 
service-connected disability at issue and treatment therefor.  

Additionally, recent VA examinations were conducted in 
October 1999 and May 2000.  Said examinations are 
sufficiently detailed and comprehensive regarding the nature 
and current severity of the service-connected disability at 
issue, and provide a clear picture of all relevant symptoms 
and findings.  Subsequently received private medical records 
indicate a similar degree of low back severity.  

Thus, the Board concludes that the duty to assist as 
contemplated by applicable provisions, including the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 
114 Stat. 2096-2100 (2000) (to be codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, and 5107), has been satisfied 
with respect to the issue on appeal.  

Disability evaluations are determined by application of a 
schedule of ratings which is based on average impairment of 
earning capacity under the VA's Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The 
Board has reviewed the entire history of the service-
connected low back disability at issue, particularly as that 
disability affects the ordinary conditions of daily life, 
including employment, as required by 38 C.F.R. §§ 4.1, 4.2, 
4.10 and other applicable provisions.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

It is contended, in essence, that appellant's service-
connected low back disability is of such severity as to 
warrant a 60 percent evaluation under Diagnostic Code 5293.  
The Board agrees, for the following reasons.

Appellant's service medical records indicate that in July 
1974, he was assaulted and sustained a stab wound to the 
right side of the upper back (service connection is in effect 
for a scar on the back, residual of a stab wound).  On March 
1976 VA examination, appellant complained of intermittent 
pain in the right lumbar area.  Clinically, there was slight 
lumbar muscle spasm and some restriction of flexion (he was 
able to bend and touch his fingertips to within 8 inches from 
the floor).  A scar at the post-axillary line attributable to 
a knife wound was also noted.  Slight lumbar strain was 
diagnosed.  A July 1976 rating decision sheet noted that 
service medical records showed treatment for back strain; and 
that rating decision granted service connection and assigned 
a 10 percent evaluation for lumbosacral strain.  

On June 1981 VA examination, appellant's low back had no more 
than mild limitation of motion, without any muscle spasms or 
neurologic deficits; and an x-ray of the lumbosacral spine 
was normal.  The examiner opined that although appellant 
"may have had a low grade lumbosacral strain in the 
past...clinical examination is not too remarkable today."  

On May 1983 VA examination, appellant reported being a post 
office employee since January 1979.  His complaints included 
low back pain.  

Private medical records indicate that in 1999, appellant 
stated that although he had experienced intermittent low back 
pain since 1974, approximately several weeks ago, after 
performing yard work, he had experienced severe tingling in 
the low back (left side) with radiation down the left leg.  
Diagnostic studies showed lumbosacral spinal degenerative 
discogenic disease with left L3-L4 disc herniation; and in 
July 1999, he underwent a left L3-L4 
hemilaminectomy/diskectomy and left extraforaminal L3-L4 
decompression.  An August 1999 private medical record 
indicated that he was working 4 hours a day as a postmaster, 
without any heavy lifting; and that Norco medication usage 
would be tapered back from a usual dosage of 10 [tablets] as 
his symptoms allow.  

On October 1999 VA examination, appellant's complaints 
included low back pain, weakness, stiffness, fatigability, 
and lack of endurance.  He took Vicodin as needed for 
constant back pain.  Although he had returned to his post 
office job, he stated that he was limited to administrative 
work because he could not lift.  Clinically, the back 
exhibited 40 degrees' forward flexion, 6 degrees' backward 
extension, 20 degrees' lateroflexion, and 20 degrees' 
rotation.  Elevation of his legs while he was in a supine 
position caused no pain.  He complained of extreme 
sensitivity at the inner aspect of the left knee.  Diagnoses 
included post L3-L4 laminectomy with degenerative disk at L4-
L5; and paresthesias involving the inner aspect of the left 
thigh.  By a November 1999 rating decision, an increased 20 
percent evaluation was granted for the service-connected back 
disability, reclassified as lumbosacral strain, status post 
L3-L4 laminectomy, effective September 1, 1999 (following 
termination of a temporary convalescent rating).  That rating 
decision's "reasons and bases" section included the 
criteria set forth in Diagnostic Code 5293, for rating 
intervertebral disc syndrome; and stated that "[r]easonable 
doubt has been resolved ...that the condition requiring surgery 
in 1999 is a result of the original service injury diagnosed 
in the past as lumbosacral strain."  Thus, it appears that 
the RO has conceded that the service-connected low back 
disability, originally rated as lumbosacral strain, now 
includes discogenic disease.  

Private medical records reveal that in January 2000, 
appellant stated that his left leg pain was approximately 50 
percent improved after his back surgery six months ago, but 
that he still had leg sensitivity.  He had difficulty being 
on his feet for more than 6 hours.  He was taking usually one 
Norco [tablet] six times daily for pain, although 
occasionally seven times daily.  Clinically, his gait was 
described as fairly normal with perhaps a slight limp; and 
there was sensitivity over the left L4 distribution.  A 
February 2000 MRI of the lumbar spine was interpreted as 
showing degenerative narrowing with mild bulging of the 
annuli at L3-L4 through L5-S1 with L3-L4 postoperative 
changes; a large left lateral disc extrusion at L3-L4 level, 
which was severely narrowing the left neural foramen and 
compressing the left exiting L3 nerve root; a small right 
lateral disc extrusion at L4-L5, which was compressing the 
exiting right L4 nerve root; and a small central and right 
paracentral disc extrusion at L5-S1, which was mildly 
compressing the right anterolateral dural sac and compressing 
and posterolaterally displacing the right S1 nerve root.  

Another February 2000 private medical record indicates that 
appellant reported that his left anterior thigh sensitivity 
had improved over the past 4 weeks; that he was able to 
reduce his pain medication; and that he still had back aches 
and had severe back aches on a couple of occasions.  The 
physician referred to the recent MRI findings and stated that 
clinically, appellant was only symptomatic from the left-
sided L3-L4 herniation, although he also had episodic pain 
due to degenerative process of the lumbar discs; that 
appellant was able to live with his symptoms if he was 
careful with his activities; that he was working full-time; 
and that he felt much improved despite the MRI findings.  The 
physician further stated that the MRI findings were of only 
academic interest, since they were not causing appellant any 
clinical symptoms, particularly the right-sided protrusion.  
It was recommended that appellant reduce his employment hours 
from 6 to 4 hours a day.  

On May 2000 VA examination, the examiner cited to the 
February 2000 lumbar MRI findings.  It was indicated that 
appellant in the next few months would be discussing with his 
physician the possibility of further surgery.  Appellant's 
complaints included [back] pain, weakness, stiffness, 
fatigability, and lack of endurance.  It was noted that he 
was currently taking a narcotic for back pain.  Flare-ups of 
his back condition reportedly occurred 3-4 times a week, 
lasting 5-10 minutes; and that during those flare-ups, he 
felt there was a 70 percent increased pain severity and 100 
percent functional impairment.  He wore a back brace.  
Although he worked at the post office, he stated that he was 
unable to lift any mail, bend, or unload mail trucks.  He 
could not do any housework or yardwork, or engage in sports.  
Clinically, the back exhibited 10 degrees' forward flexion, 5 
degrees' backward extension, 10 degrees' lateroflexion, and 
approximately 20 degrees' rotation, prior to any complaints 
of back pain.  Lying on his back, he had increased back pain 
with right leg extension at a 40 degree angle; on right knee 
flexion; on right hip abduction/adduction; and on left leg 
elevation at 55 degrees.  He had severe pain on touch of the 
inner aspect of the left thigh (groin to the knee).  There 
was no atrophy of the thighs.  The diagnosis was large 
lateral disc extrusion at L3-L4, causing severe compression 
of the left exiting L3 nerve root with small disc extrusions 
at L4-L5 and L5-S1, with mild displacement of the S1 and L4 
nerve roots.  By a June 2000 rating decision, an increased 40 
percent evaluation was granted for the service-connected 
lumbosacral strain, status post L3-L4 laminectomy, effective 
September 1, 1999.  

Private medical records reveal that in June 2000, appellant 
complained of a lot of causalgic-type left leg pain and 
having difficulty working a full eight hours.  His current 
medications were two Norco [tablets] every 6 hours.  In 
November 2000, it was noted that a physician had opined that 
there was chronic damage to the L3 [nerve] root; that it was 
uncertain whether another laminectomy would be beneficial; 
and that appellant was still taking usually 1-2 Norco 
[tablets] every 4-6 hours on an as needed basis for pain.  It 
was further stated that appellant was able to work with some 
restrictions and adjustment to his lifestyle.  An extensive 
back surgery option was discussed with appellant in the form 
of a three-level diskectomy and fusion.  In January 2001, he 
was unsure about having surgery.  He wore his brace 3-4 times 
a week.  He was taking about seven Norco [tablets] daily.  In 
April 2001, he complained that his lower back pain was a 
little bit worse; that left leg pain was about 25 percent 
improved; that he was able to tolerate about 6-7 hours a day 
wearing pants that he used at work; that he avoided lifting 
more than about 20 pounds; and that he was engaging in light 
exercise, such as swimming.  He was postponing further 
surgery until September.  

A May 2001 private medical record revealed that appellant 
reportedly was managing his back pain with Norco [tablets], 7 
per day.  He had a lot of difficulty working an eight hour 
day as a postmaster due to severe back and leg pain.  It was 
clinically noted that he had gross restriction in lumbar 
ranges of motion; all maneuvers provoked severe back and 
bilateral leg pain; there was exquisite pain with light touch 
in the entire left lower extremity; and there was patchy 
hypesthesia over the entire lower extremities.  Deep tendon 
reflexes were brisk at the knees and "1+" at the ankles.  
No ankle clonus was apparent.  There was a 20 degree' 
extension lag, bilaterally.  He was unable to tolerate 
straight leg raising due to severe back and leg pain.  He was 
unable to walk on heels and toes without strength deficit.  
Any attempts at lumbar range of motion provoked severe back 
and bilateral leg pain.  There was skin discoloration from 
the mid-calves to the toes with hair loss noted.  It was 
concluded that appellant had severe dysesthetic pain in the 
lower extremities after laminectomy performed two years ago.  
Since no diagnostic imaging studies had been conducted since 
February 2000, further diagnostic studies to evaluate 
bilateral, multi-level degenerative disc disease and nerve 
root compression were recommended.  

Appellant is currently receiving a 40 percent evaluation for 
his low back disability, the maximum evaluation assignable 
under either Diagnostic Code 5292 or 5295, respectively, for 
rating severe lumbar spine limitation of motion or 
lumbosacral strain.  Thus, a schedular evaluation in excess 
of 40 percent for the low back disability would not be 
appropriate under either Diagnostic Code 5292 or 5295.  
Furthermore, since ankylosis of the lumbar spine has not been 
clinically shown or approximated, Diagnostic Code 5289 is not 
for application.  

Under Diagnostic Code 5293, a 40 percent evaluation may be 
assigned for severe intervertebral disc syndrome with 
recurring attacks with intermittent relief.  A 60 percent 
evaluation requires pronounced intervertebral disc syndrome 
with persistent symptoms compatible with sciatic neuropathy 
(i.e., with characteristic pain and demonstrable muscle spasm 
and an absent ankle jerk or other neurological findings 
appropriate to the site of the diseased disc), and little 
intermittent relief.  38 C.F.R. Part 4, Code 5293.  The Board 
has also considered the provisions of 38 C.F.R. §§ 4.10, 
4.40, and 4.45, which relate to functional loss due to pain, 
weakness or other musculoskeletal pathology.  The current 40 
percent rating contemplates complaints of considerable pain 
with associated functional limitation.  The negative evidence 
includes the fact that the recent clinical evidence does not 
reveal an absence of deep tendon reflexes in the lower 
extremities.  Additionally, it is significant that although 
there are some restrictions on his job due to his back 
disability, nevertheless the severe back and lower 
extremities pain does not prevent him from working as a 
postmaster.  However, appellant requires substantial narcotic 
analgesic medication on a daily basis for his back 
symptomatology and recent clinical evidence shows that he has 
only "1+" deep tendon reflexes at the ankles with sensory 
diminishment involving the entire aspect of the lower 
extremities, accompanied by severe dysesthetic back and lower 
extremities pain.  Furthermore, diagnostic studies confirm 
significant lumbar discogenic disease, including disc 
herniation, and severe overall limitation of motion with pain 
on motion has been shown.  With resolution of all reasonable 
doubt in appellant's favor, it the Board's opinion that it 
would be reasonable to characterize the overall low back 
disability as more nearly approximating pronounced, not 
severe, intervertebral disc syndrome.  38 C.F.R. Part 4, 
§ 4.7, Code 5293.  It is reiterated that the Board's award 
herein of a 60 percent evaluation represents the maximum 
schedular evaluation assignable for his service-connected low 
back disability under Diagnostic Code 5293.  His findings 
more nearly approximate the 60 percent rating.  As such, that 
rating is for assignment.

An extraschedular evaluation is not warranted, since the 
evidence does not show that the service-connected low back 
disability presents such an unusual or exceptional disability 
picture with marked interference with employment or frequent 
periods of hospitalization as to render the regular schedular 
standards impractical.  38 C.F.R. § 3.321(b)(1).  The 
appellant has not been frequently hospitalized for the 
service-connected low back disability, nor has it markedly 
interfered with employment, particularly since he is 
currently employed full-time despite associated limitations 
of activities.  

Parenthetically, since the recent private clinical evidence 
indicates that appellant is contemplating additional low back 
surgery, the RO may wish to schedule appropriate VA 
examination(s) in the near future to determine the nature and 
severity of said disability for rating purposes.  


ORDER

An increased rating of 60 percent, but no more, for 
appellant's service-connected lumbosacral strain, status post 
L3-L4 laminectomy, is granted, subject to the applicable 
regulatory criteria governing payment of monetary awards.  


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

 

